Citation Nr: 0301265	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  93-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to compensation benefits for herpes zoster of 
the eye pursuant to the criteria of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
April 1946.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in February 2001, two issues remained 
on appeal following the Board's June 1999 remand to the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) for further development.  In the 
Introduction portion of the February 2001 decision and 
remand, the Board explained that other issues such as 
increased evaluations for residuals of bullet wounds to 
the chest and entitlement to a total rating based on 
individual unemployability, had been resolved.  In the 
February 2001 decision, the Board denied the claim for an 
increased rating for residuals of a bullet wound to the 
head, and remanded the remaining issue of compensation 
under 38 U.S.C. § 1151 to the RO for further development 
and adjudicative action..  

The RO most recently affirmed the determination previously 
entered in July 2002.

The case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has, to the extent 
possible, been accomplished.

2.  There is competent medical evidence of record showing 
that the veteran experienced herpes zoster of the eye or 
an increase in eye symptomatology that was related to VA 
medical treatment.


CONCLUSION OF LAW

The criteria for VA compensation benefits for herpes 
zoster of the eye pursuant to the provisions of 38 
U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As stated in the Board's remand of February 2001, during 
the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This liberalizing 
law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions. 

Here, the RO initially denied the claim as not well 
grounded in October 1997.  However, in light of the new 
law, the RO apparently reconsidered the claim on the 
merits.  See July 2002 supplemental statement of the case. 

In regard to fulfilling VA's duty to assist the veteran 
under the VCAA, the Board notes that additional 
development is not necessary in view of the favorable 
decision that follows.  In other words, the veteran will 
not be prejudiced by the Board proceeding to a decision in 
this matter since the outcome represents a full grant of 
the benefits being sought.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). 


II.  Factual Background

Treatment records received from the veteran's employer 
reflect reports of his visual acuity on various 
examinations performed in connection with employment 
physicals throughout the 1980's.  According to a copy of 
an eye examination report, a blood clot behind the right 
eye was being observed, starting in September 1988.  

In May 1990, the veteran requested service connection for 
a right eye disorder.  Pursuant to the claim, a VA 
examination was conducted in September 1990, and a 
diagnosed eye disorder was not reported.  The RO denied 
the claim in October 1990, and the veteran appealed the 
decision.  

VA records dated from 1991 to 1993 reflect ongoing 
treatment for brow ptosis, retinosclerosis, pre-surgical 
cataracts, and optic nerve head Drusen.

In connection with his appeal of the October 1990 RO 
decision, a personal hearing was conducted in May 1992.  
The veteran provided details regarding his eye conditions 
and various medical opinions regarding the cause. 

In June and July 1994, the veteran reported problems with 
his eyes.  In June 1994, he reported decreased visual 
acuity.  The reports reflect the assessment of pre-
surgical cataracts, brow ptosis, stable retinosclerosis of 
the right eye, and bilateral head Drusen.  

On August 14, 1994, the veteran was seen at the VA Medical 
Center in Portland, Oregon.  He reported that for five to 
seven days, he had been suffering from left eye pain.  He 
denied any trauma, or grinding of metal or woodwork.  He 
had a foreign body sensation in the eye.  The eye was 
sticking shut in the morning and his lids were swollen.  
The history of treatment with eye drops was noted.  There 
was no history of cold sores, and no other skin lesions 
were noted.  The eye was sensitive to light.  The 
veteran's need for glasses due to poor vision prior to the 
left eye infection was noted.  The examination revealed a 
red and sore looking left sclera.  The nurse ruled out an 
infection and sent the veteran to a physician for an 
evaluation.  The physician reported a review of the 
discharge and follow-up and a determination that a tetanus 
was not needed.  Foreign bodies and lesions were not found 
on the examination.  The left palpermal and bulbar 
conjunctiva infected some aspect of the upper and lower 
lids.  Foreign bodies were not found when the lids were 
everted.  A topical medication was applied and provided 
minimum relief.  There were no skin lesions on 
examination.  

On the assessment, the examiner noted left eye pain, rule 
out herpes zoster.  The examiner also reported a suspicion 
of herpes zoster ophthalmicus with corneal involvement 
only.  It was noted that it was "too late" for acyclovir.  
A follow up appointment was scheduled.  
Cyclopegic/Mydriatic was prescribed on that day, and it 
was reported that herpes zoster had been diagnosed.  

On a follow-up examination of August 16, 1994, it was 
noted that two weeks prior, the veteran was seen at the VA 
Medical Center emergency room for a painful left eye, and 
that the eye was photophobic.  The examiner commented that 
the veteran was minimally cooperative with the examination 
and that he displayed a phobia regarding contact with his 
eyes.  The examiner determined that the corneal opacities 
were most likely staple hypersensitivity in the peripheral 
corneal lesion, but that early zoster or herpes simplex 
virus needed to be considered.  

On the follow-up examination of August 18, 1994, corneal 
opacities were noted, as well as the veteran's report that 
the eye felt better.  The examiner reported the 
improvement of the corneal opacities with the use of 
Coloxin.  The examiner further found that the condition 
did not appear to be evolving into herpes zoster or herpes 
simplex virus.  The veteran was advised to continue using 
Coloxin.  The examiner further indicated that on the next 
visit, the veteran's brow ptosis needed to be evaluated to 
determine its contribution to the corneal lesions and to 
consider surgery.  

In September 1994, the veteran complained of poor visual 
acuity in the right eye for 40 years after suffering a 
head trauma.  The examiner noted an assessment of 
resolving corneal opacities of the left eye, brow ptosis, 
retinosclerosis, and head Drusen.  In October 1994, the 
veteran complained of occasional irritation of the right 
eye and getting a filmy and clearing up with Coloxin.  On 
examination, the corneal opacities were stable.  Celluvisc 
was prescribed.  The examiner stressed the importance of 
scrubbing because the peripheral corneal opacities were 
likely secondary to staple lid disease.  It was also noted 
that the veteran was suffering from brow ptosis, 
retinosclerosis, and head Drusen.  

VA records of visits in May and November 1995, are 
negative for complaints.  In May 1995, the examiner noted 
an assessment of possible optic nerve head Drusen, history 
of corneal opacities with discomfort in the right eye 
improved with Celluvisc, dermatochalasis and brow ptosis, 
pre-surgical cataracts, and age related macular 
degeneration.  

In accordance with the Board's 1996 remand in connection 
to the appeal of the October 1990 RO decision, a VA 
examination was conducted in June 1996.  A history of 
decreased visual acuity in both eyes and complaints of 
sensitivity to light were noted.  He noted a history of 
herpes zoster infection in both eyes in 1994.  The 
examiner reported an impression of bilateral 
dermatochalasis, retinosclerosis in the anterior retina of 
the right eye, bilateral early age related macular 
degeneration, bilateral early cortical cataracts, dry 
eyes, and hyperopic astigmatism and presbyopia.  The 
examiner did not see evidence of damage from any specific 
prior injuries in the veteran. 

VA records show that in January 1997, the veteran 
complained that for several months, he had been 
experiencing bilateral eye pain with reading, watching 
television and that he could not look at any lights.  He 
complained of watering, burning and itching.  The 
examiner's assessment included stable retinosclerosis of 
the right eye, dermatochalasis and brow ptosis which was 
not symptomatic, early age related macular degeneration, 
early pre-surgical cataracts, and remarkable decrease in 
visual acuity of the right eye and possibly the left eye.  
On a visit in February 1997, the veteran blamed Celluvisc 
for eye pain and felt that it did not mix well with his 
other medications.  A history of herpes was noted.  
Examiner noted possible optic nerve head Drusen of the 
right eye, but the condition was not examined at that 
time.  The examiner also noted early age related macular 
degeneration, and retinosclerosis, but both conditions 
were not addressed that day.  

On September 5, 1997, VA received the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
herpes zoster of both eyes.  

The veteran outlined his allegation that during an 
examination at the VA Medical Center in Portland, Oregon, 
a nurse transmitted the disease to him when she touched 
his eyes without gloves.  

In an October 1997 statement, the veteran's wife reported 
her 30-year experience as a registered nurse.  She 
reported that when the veteran was examined on June 7, 
1994, the veteran asked the examiner to wear rubber 
gloves.  The nurse told the veteran that the gloves were 
too large for her and she proceeded to examine the veteran 
without them.  Several weeks later, the veteran's eyes 
started burning, itching, tearing and were painful.  The 
veteran was taken to the emergency room, where they were 
told that the same employee had infected other veterans.  

The veteran was diagnosed with herpes zoster.  She 
mentioned that the veteran was being seen on a regular 
basis for checking a blood clot.  His wife reported that 
the veteran was using Celluvisc for pain, dryness, itching 
and outbreaks, as herpes zoster occurs for a continued 
period of 14 years.  The veteran continued with pain on 
using this medication until they examined the fine print 
and found that the medication was not for use on patients 
with a history of brain damage.  Therefore, they stopped 
using the medication.  They checked the records of his 
examination, and the veteran's wife provided the name of 
the nurse who was a student in training.  

VA received a statement from the veteran's wife, dated in 
April 1998, correcting the conclusion in a January 1998 
letter indicating that the veteran's condition was acute 
and nonrecurring.  She pointed out that herpes zoster goes 
through periods of remission and exacerbation.  She also 
noted that the virus had become more active in the 
veteran's eyes when exposed to sunlight.  To her 
knowledge, he had not been so affected with the disease 
until his exposure at the VA clinic.  

In response to a March 1998 request for his wife's 
credentials, the veteran submitted a statement from his 
wife in May 1998.  She stated that despite the veteran's 
request, the nurse examined his eyes without wearing 
gloves.  

She also heard the other nurses at the hospital talking 
about others from the VA hospital that they had treated 
with herpes zoster the same week within days of the 
veteran's treatment.  Regarding her credentials, she noted 
that the veteran has always called her his registered 
nurse.  She reported that she started her nurses training 
with the Sisters of Providence, but she never completed 
her registry as she became ill and had to go through major 
surgery.  When she returned, she accomplished the same 
work as a registered nurse and went into sterilization, 
surgery and instrument nursing for approximately 28 years.  

A VA examination was conducted in July 1999.  The veteran 
complained of sensitivity to light and poor vision in both 
eyes.  The external examination revealed significant 
dermatochalasis and brow ptosis bilaterally.  The examiner 
listed the following diagnoses: decreased visual acuity 
bilaterally, probably related to old head wound; early 
nuclear cataract, bilaterally; early age-related macular 
degeneration, bilaterally; glasses correction adequate; 
and hyperopic astigmatism and presbyopia.  

On an April 2000 correction to the dictation of the July 
1999 examination, the examiner reported that no previous 
records were available.  The records had been made 
available since that time.  After reviewing the records, 
the examiner found that the visual acuity decrease was not 
due to any head wound suffered during service, as he had 
relatively good visual acuity until the past few years.  
Additionally, the examiner found that no specific 
diagnosis had been made of herpes zoster of the eyes in 
the 1990s.  The examiner explained that the examiners 
apparently felt that the eye infection was probably due to 
staphylococcal lid disease.  As the veteran was using 
lubrication drops for comfort, the examiner felt that the 
present decrease in visual acuity was not due to an old 
head wound, which contradicts the opinion of July 1999. 

VA records show that when seen on November 9, 2001, the 
examiner indicated that the records would be reviewed in 
light of the veteran's report of how he contracted a 
herpes infection.  The examiner indicated that the records 
would be reviewed.  


The following day, the examiner reported that the veteran 
alleged that he contracted opthal herpes in the mid 1990s 
due to poor technique at the VA hospital.  Despite being 
seen at the VA hospital in April 2001, the veteran wanted 
a referral for a private physician.  VA treatment records 
show that when seen in April 2002, the veteran was 
suffering from a right trigeminal neuralgia complication 
of his ophthalmic, hemifacial, and scalp herpes zoster 
infection.  It was reported that a private physician 
treated the veteran for shingles in January 2002.  Bright 
light, chewing, winds hitting the eye and touching around 
the eye trigger the condition.  The veteran also 
complained of pain.  It was noted that in May of that 
year, the veteran had been treated at the emergency care 
unit and diagnosed with post-herpetic neuralgia. 

Private medical records, dated from 2001 to 2002, reflect 
the diagnosis and treatment of herpes zoster, as well as 
the use of acyclovir.  In a letter dated January 2002, GAM 
(initials), MD, reported that he had examined the veteran 
on the 19th of that month and that the veteran had been 
suffering for three days with right eyelid swelling, and 
photophobia with no decrease in vision.  Dr. GAM noted a 
clinical impression of herpes zoster ophthalmic 
involvement.  


Criteria

Under 38 U.S.C.A. § 1151 (West 1991) it is provided that, 
when a veteran suffers injury or aggravation of an injury 
as a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death 
were service- connected.  The regulations implementing 
that statute appear at 38 C.F.R. §§ 3.358, 3.800.  

They provide, in pertinent part, that, in determining 
whether additional disability exists, the veteran's 
physical condition immediately prior to the disease or 
injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or 
death is a result of the natural progress of the injury or 
disease for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or 
death must actually result from VA hospitalization or 
medical or surgical treatment and not be merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1), (2).  In 
addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 
C.F.R. § 3.358(c)(3).

To avoid possible misunderstanding as to the governing 
law, it must be noted that earlier interpretations of 38 
U.S.C.A. § 1151 and implementing regulations required 
evidence of negligence on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen 
event.  Those provisions were invalidated by the United 
States Court of Appeals for Veterans Claims (CAVC) in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  

The United States Court of Appeals for the Federal Circuit 
(CAFC) issued a decision in the same case, Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), as did the United 
States Supreme Court, Brown v. Gardner, 115 S. Ct. 552 
(1994).  In March 1995, the Secretary published an interim 
rule amending 38 C.F.R. § 3.358 to conform to the Supreme 
Court decision.  The amendment was made effective November 
25, 1991, the date of the Gardner decision by the Court.  
60 Fed. Reg. 14,222 (March 16, 1995).  The interim rule 
was later adopted as a final rule, 61 Fed. Reg. 25,787 
(May 23, 1996), and codified at 38 C.F.R. § 3.358(c).

38 U.S.C.A. § 1151 was again amended to reinsert a 
requirement of fault or negligence on the part of the VA 
for claims filed on or after October 1, 1997.  Since the 
veteran's § 1151 claim in this case was filed before 
October 1997, such must be adjudicated in accord with the 
earlier version of 38 U.S.C.A. § 1151 and the May 23, 
1996, final regulation.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence is required 
here.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997); see 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The CAVC has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Similarly, a claim 
for 38 U.S.C. § 1151 benefits must be supported by medical 
evidence of a current disability and medical evidence that 
the current disability resulted from VA hospitalization, 
medical examination, or treatment.

Although claims for 38 U.S.C. § 1151 benefits are not 
based upon actual service connection, there are 
similarities in their adjudication.  Boeck v. Brown, 6 
Vet. App. 14, 16-17 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an appropriate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

The veteran essentially contends that he currently has 
herpes zoster as a result of a VA nurse examining his eyes 
without using rubber gloves in 1994.  The fact that the 
veteran was receiving eye care from a VA facility and that 
he has been diagnosed with herpes zoster is not in 
dispute.  The Board notes that the clinical evidence of 
record is quite clear as to the development of herpes 
zoster immediately subsequent to the veteran's visit to a 
VA hospital in June and July 1994.  

The Board also notes that the veteran's wife provided her 
eyewitness account of the nurse's refusal to wear gloves 
despite the veteran's request.  In this respect, the Board 
stresses that the veteran sought emergency medical 
attention for his complaints of eye pain and photophobia 
in the weeks following the examination where the nurse 
refused to wear gloves.  Also, the reports dated in August 
1994 show that the veteran was phobic about having his 
eyes examined, and that herpes zoster was considered as a 
diagnosis.  

Although the examiners did not make a solid opinion at the 
time, subsequently dated records do confirm the diagnosis, 
and the prescription form dated August 14, 1994, does 
specifically refer to a diagnosis of herpes zoster.  
Moreover, it was noted historically that the veteran had 
developed herpes zoster in the mid 1990s after many years 
of receiving eye treatment on a regular basis when he 
primarily complained of decreased visual acuity. 

In light of the above, then, the Board finds that the 
veteran's herpes zoster is related to exposure to the 
condition during an examination at a VA facility.  
Accordingly, the veteran is entitled to VA compensation 
benefits for herpes zoster, as if his condition were 
service connected.  See 38 U.S.C.A. § 1151.  The benefit 
of the doubt has been resolved in the veteran's favor.  38 
U.S.C.A. §§ 1151, 5107.


ORDER

Entitlement to VA compensation benefits for herpes zoster 
of the eye pursuant to the provisions of 38 U.S.C.A. § 
1151 is granted.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

